            Case 1:20-cv-10832-AT-SN Document 310 Filed 08/23/21 Page 1 of 2




August 23, 2021

VIA ECF

Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square
New York, NY 10007



Re: SEC v. Ripple Labs Inc., et al., No. 20-cv-10832(AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

We write on behalf of Defendant Ripple Labs Inc. (“Ripple”) in connection with the SEC’s reply to
Ripple’s opposition to the SEC’s motion seeking an order to compel Ripple to produce additional
Slack communications. See ECF No. 302. While we do not agree with many contentions in the SEC’s
reply, we write solely to correct two misstatements in the reply regarding the potential responsiveness
rate of the Slack data and the characterization of a Slack message sent by Defendant Bradley
Garlinghouse.

First, the SEC claims that Ripple has “produced an additional 21,000 notifications of (presumably
responsive) Slack messages contained in emails,” which it then uses as the basis to claim that the Slack
communications’ responsiveness rate is “potentially ten to fifteen times larger than the responsiveness
rate for Ripple’s emails.” See ECF No. 302 at 3. That statement is false. Ripple collected
approximately 21,000 Slack notification emails, as Ripple’s opposition makes clear; it did not produce
that number of emails, as the vast majority of those documents were deemed to be not responsive to
the over 150 Requests for Production propounded by the SEC. See ECF No. 296 at 2 n.2. Indeed,
from that collection of 21,000 Slack notification emails, Ripple produced a mere 111 Slack
notifications, which amounts to a responsiveness rate of just 0.5% – far lower than the overall Slack
communications’ responsiveness rate, and certainly not ten or fifteen times larger, as the SEC falsely
claims. The responsiveness rate of the Slack notification emails lends additional support to Ripple’s
argument that the Slack data is not a uniquely rich source of relevant communications.

Second, the SEC mischaracterizes a Slack message from Mr. Garlinghouse, which the SEC incorrectly
asserts “undermines the Individual Defendants’ argument that they conducted a proper foreign offering
of securities outside the United States.” ECF No. 302 at 4. In the referenced message,

                                                                                         . The cited
document makes clear that
                                    , which plainly has no bearing on the extraterritoriality of the
Individual Defendants’ actual sales. The SEC does not – and cannot – articulate how this Slack
message has any relevance as to whether any Defendant’s sales occurred in the U.S., which is a
           Case 1:20-cv-10832-AT-SN Document 310 Filed 08/23/21 Page 2 of 2
Hon. Sarah Netburn                   2                            August 23, 2021

necessary element of the SEC’s Section 5 claims. See Morrison v. Nat’l Austl. Bank Ltd., 561 U.S.
247, 267-69 (2010) (Congress lacks the power “to regulate foreign securities exchanges”).



                                                             Respectfully submitted,




                                                             Andrew J. Ceresney
                                                             (ajceresney@debevoise.com)
                                                             Mary Jo White
                                                             Lisa Zornberg
                                                             Christopher S. Ford
                                                             Joy Guo
                                                             DEBEVOISE & PLIMPTON LLP
                                                             919 Third Avenue
                                                             New York, NY 10022
                                                             +1 (212) 909-6000
                                                             Attorneys for Defendant Ripple Labs
                                                             Inc.

cc:       All parties (via ECF)
